DETAILED ACTION
Claims 1 - 2, 6 – 13, 15 - 16 of U.S. Application No. 16831176 filed on 03/26/2020 are presented for examination. Claims 3 – 5, and 14 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 2, 6 – 13, 15 - 16 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 was rejected in the Non-Final action of 05/27/2021 for being anticipated by Hood et al., claim 12 was rejected for being obvious over Hood in view of Kilman. Claims 5 and 14 were objected to for having allowable subject matter while depending on a rejected base claim.
The Applicant amended claims 1 in 08/23/2021, to include the limitations of claim 5, and the intervening claim 3. Claim 12 was amended to include the limitations of claim 14. Therefore, claims 1, and 12 are deemed allowable.
Claims 2, 6 – 11 are allowable for depending on claim 1. Claims 13, 15-16 are allowable for depending on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832